PER CURIAM.
“The awarding of costs is within the trial court’s discretion, ...” Digital Systems of Fla. v. Committe, 472 So.2d 533, 537 (Fla. 1st DCA 1985), review denied, 482 So.2d 348 (Fla.1986). In the instant case, the appellant has failed to demonstrate that the trial court abused its discretion in not taxing the costs of certain depositions. See Digital Systems, 472 So.2d at 537; State Farm Mut. Auto. Ins. Co. v. Sampaio, 374 So.2d 617 (Fla. 4th DCA 1979). Accordingly, we affirm the order under review.